Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Listing and providing references in a response to an Office Action is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “access for changing a bending tool” which renders the claim indefinite because it is not clear if “a bending tool” is referring to the previously recited bending tool or if a new bending tool is being introduced.  For the purposes of examination, this phrase will be interpreted as “access for changing the bending tool.”  Claims 2-7 and 9-20 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 21, the claim recites “access for changing a bending tool” which renders the claim indefinite because it is not clear if “a bending tool” is referring to the previously recited bending tool or if a new bending tool is being introduced.  For the purposes of examination, this phrase will be interpreted as “access for changing the bending tool.”  Claims 22-38 depend from claim 21 and fail to clarify the indefinite language.
Regarding claim 35, the claim recites “the controller automatically moves at least one of the first mount and the second mount into the second relative position…when the covering is brought into or is in an open position” which renders the claim indefinite because claim 35 depends from claim 34 which is a method of using the bending press according to claim 22 which does not recite a covering.  For the purposes of examination, the phrase “the covering” will be interpreted as “a covering.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2010 017960 U1 to Bystronic Laser AG (hereinafter “Bystronic”) in view of GB 1512082 to Pull.
Regarding claim 1, Bystronic teaches a bending press 1 for bending a workpiece (Abstract; Fig. 1), comprising: 
a first platform 3 with a first tool mount and a second platform 5 with a second tool mount (Para. [0028]; Fig. 4), wherein one of the platforms 3 is movable relative to the other platform 4 for performing a working movement (Fig. 4; Paras. [0027] and [0030]), 
a first safety device 19, 20 for creating a light barrier (Figs. 1 and 3; Paras. [0036]-[0038]) extending between the tool mounts transversely to the working movement of the movable platform (Figs. 1 and 3), wherein the first safety device has a first mount 19 and a second mount 20 (Figs. 1 and 3; Paras. [0036]-[0038), wherein one of the mounts carries a light emitter 19 and the other mount carries a light receiver 20 (Figs. 1 and 3; Paras. [0036]-[0038), and wherein the first mount is arranged on a first side of the first platform and is adjustable relative to the first platform by a first adjustment drive 23, 24 (Figs. 1 and 3; Para. [0043]),  
a controller 8 that is connected to the first adjustment drive (Figs. 1-3; Paras. [0040]-[0043]), 
wherein the first tool mount 3 comprises a guide rail (Fig. 4 shows the guide rail), configured to receive a bending tool (Figs. 3 and 4 show that a bending tool has been received in the guide rail and Fig. 4 shows the opening in which the bending tool is received), the guide rail comprising a first front side opening for changing the bending tool (Fig. 4), 
wherein access for changing a bending tool via the first front side -3-opening is obstructed in a first relative position of the first mount to the first platform and is unblocked in a second relative position of the first mount  to the first platform (Figs. 1 and 3-4 show that the first mount is capable of being moved between a first position, i.e., in the position in Fig. 3, in which the mount would block the first front side opening and a second position in which it is positioned by arm 31 in which the first front side opening is unblocked, as evidenced by the discussion of changing the tool in Paras. [0040]-[0043] which would require the opening shown in Fig. 4 to be unblocked so a tool can be slid in or out of the guide rail).
Bystronic fails to explicitly teach wherein the bending press comprises a second safety device, which can be brought into a state performing a safety function and into a non-securing state, wherein the second safety device comprises a sensor for detecting the current state of the second safety device, which sensor is connected to the controller, and wherein the controller is configured to bring the first mount, the second mount, or the first mount and the second mount in dependence on the state of the second safety device detected by the sensor into the second relative position.
Pull teaches a bending device (Fig. 1) wherein the bending press 11 comprises a second safety device 13 (Figs. 1-3), which can be brought into a state performing a safety function and into a non-securing state (Figs. 1-3; P. 1, Lns. 73-95; Fig. 1 shows the guard 13 in a closed position and Fig. 3 shows the guard 13 moved into an open position), wherein the second safety device 13 comprises a sensor 15 for detecting the current state of the second safety device 13 (Figs. 1-3; P. 1, Ln. 86-P.2, Ln. 2; the switch 15 detects if the guard 13 is in the opened or closed position), which sensor 15 is connected to the controller (P. 1, Lns. 90-95; “movement of the guard 13 operates switch 15 interlocked with the controls of the machine”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Bystronic to include the covering of Pull so that an operator may be safely protected from the operating area of the bending device, thus preventing injury to the operator (Pull, P. 1, Lns. 73-85). 
It would have been obvious to a person of ordinary skill in the art to modify Bystronic so that the controller is configured to bring the first mount, the second mount, or the first mount and the second mount in dependence on the state of the second safety device detected by the sensor into the second relative position so that the machine is in a state in which it cannot be operated and an operator may safely remove and/or replace the tool in the guard rail (Pull, P. 1, Lns. 90-95 and P. 2, Lns. 3-13; “movement of the guard 13 operates switch 15 interlocked with the controls of the machine so that the machine cannot be operated once the guard has been moved from the position shown in Figure 1” and “[w]hen the guard is in the opened position of figure 3, the operator has total uninterrupted access to the back gauges and to the rear of both tools and dies in the trapping area of the machine”).  It is noted that Bystronic would require the opening of the guard rail shown in Fig. 4 to be unobstructed, i.e., the first and/or second mount in a second position, in order for the operator to have uninterrupted access to the tools and the die.
Regarding claim 2, modified Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein the second mount 20 is arranged on a second side of the first platform opposite the first side and can be adjusted relative to the first platform by a second adjustment drive 23, 24 (Fig. 1), wherein the controller is connected to the second adjustment drive (Figs. 1-3; Paras. [0040]-[0043]), and wherein the guide rail comprises a second end having a second front side opening  for changing the bending tool (Fig. 4), and wherein access for changing a bending tool via the second front side opening is obstructed in a first relative position of the second mount to the first platform and is unblocked in a second relative position of the second mount  to the first platform (Figs. 1 and 3-4 show that the second mount is capable of being moved between a first position in which the mount would block the second front side opening and in a second position in which it is positioned by arm 31 in which the second front side opening is unblocked, as evidenced by the discussion of changing the tool in Paras. [0040]-[0043] which would require the opening shown in Fig. 4 to be unblocked so a tool can be slid in or out of the guide rail).
Regarding claim 3, modified Bystronic teaches the bending press according to claim 1 (Figs. 1-4) wherein in the first relative position of the first mount 19 to the first platform, the first front side opening of the guide rail is covered at least partly by the first mount (Figs. 1 and 3 shows the first mount would at least partially cover the first front side opening in the first position, i.e., it would be positioned over the opening so that it cannot be accessed directly from the side), and/or wherein in the first relative position of the second mount 20 to the first platform, the second front side opening of the guide rail is covered at least partially by the second mount (Figs. 1 and 3 shows the second mount would at least partially cover the first front side opening in the first position, i.e., it would be positioned over the opening so that it cannot be accessed directly from the side).
Regarding claim 4, modified Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein the first tool mount 3 is an upper tool mount and the second tool mount 5 is a lower tool mount (Figs. 1 and 3; Para. [0027]), and/or wherein the first platform is movable relative to the second platform (Fig. 1; Paras. [0027]-[0028]; the upper mount 3 is vertically movable).
Regarding claim 5, modified Bystronic teaches the bending press according to claim 2 (Figs. 1-4), wherein the first adjustment drive 23, 24 is actuatable independently of the second adjustment drive (Figs. 1 and 3; Para. [0043]; the first adjustment drive, i.e., the spindle 23 and motor 24 connected to mount 19, is capable of being actuated independently of the second adjustment drive, i.e., the spindle 23 and motor 24 connected to mount 20).
Regarding claim 6, modified Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein at least one of the light emitter 19 and the light receiver 20 is arranged in the lower region of the respective mount and is arranged above the front side opening(s) of the guide rail when the respective mount is in the second relative position (Figs. 1 and 3; Paras. [0036]-[0038]; the light emitter and receiver would be above the front side openings when the mounts are positioned by the arms 31 so that a tool could be slid into the guide rail, as evidenced by Fig. 4 in which the front side opening has a wide top portion and narrow lower portion that would require a tool to be slid in from the side). 
Regarding claim 11, modified Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein, in a first operating mode, the controller 8 is configured for performing a working movement to move the first platform 3 in the direction of the second platform 4 at a first speed (Paras. [0027] and [0030]), and to move the first mount 19, the second mount 20, or the first mount and the second mount into the second relative position before the start of the bending operation on the workpiece (Paras. [0043]-[0047]; the controller 8 automatically positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, i.e., before the start of a bending operation) or when the distance between a bending tool held by the first tool mount and the workpiece to be processed falls below a predefined value (it is noted that this phrase is interpreted as being optional since it is following “or”).
Regarding claim 12, modified Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein, in a second operating mode, the controller 8 is configured to move the first mount 19, the second mount 20, or the first mount and the second mount into the second relative position or to leave the first mount 19, the second mount 20, or the first mount and the second mount in the second relative position, before or while moving the first platform toward the second platform at a second speed for performing a working movement (Paras. [0043]-[0047]; the controller 8 automatically positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, which would occur before the first platform is moved in a direction of the second platform, and it is noted that the mounts are capable of being moved at a speed different than the speed the first platform moves).
Regarding claim 13, modified Bystronic teaches the bending press according to claim 12 (Figs. 1-4), wherein the first speed is greater than the second speed (Figs. 1-4; Paras. [0030] and [0043]; the controller is capable of moving the mounts 19, 20 at a first speed that is greater than the second speed).
Regarding claim 14, modified Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein the light barrier 21 is formed by at least one light beam (Fig. 3; Para. [0037]).
Regarding claim 15, modified Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein the light receiver is an image receiver 20 (Fig. 1; Paras. [0037]-[0038]).
Regarding claim 16, modified Bystronic teaches a method for operating a bending press according to claim 2 (Figs. 1-4), wherein the controller moves the first mount 19 by controlling the first adjustment drive into the second relative position (Para. [0042]-[0047]).
Regarding claim 17, Bystronic teaches the method according to claim 16 (Figs. 1-4). 
Bystronic fails to explicitly teach in an operating mode the controller automatically moves at least one of the first mount 19 and the second mount 20 into the second relative position by controlling the first adjustment drive, the second adjustment drive, or the first adjustment drive and the second adjustment drive when the covering is brought into or is in an open position and/or when the clamping device is brought into or is in a releasing state.  However, modified Bystronic includes the guard 13 and switch 15 of Pull, and Pull discloses that “movement of the guard 13 operates switch 15 interlocked with the controls of the machine so that the machine cannot be operated once the guard has been moved from the position shown in Figure 1” and “[w]hen the guard is in the opened position of figure 3, the operator has total uninterrupted access to the back gauges and to the rear of both tools and dies in the trapping area of the machine” (Pull, P. 1, Lns. 90-95 and P. 2, Lns. 3-13).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bystronic so that the controller is configured to automatically move at least one of the first mount and the second mount into the second relative position when the covering is brought into or is in an open position so that the user has uninterrupted access to the tools and die when the guard is placed in an opened position.  It is noted that in Bystronic the controller controls the movement of the first and second mounts via the first adjustment drive, the second adjustment drive, or the first adjustment drive and the second adjustment drive (Figs. 1-2; each of the first and second mounts includes an adjustment drive 23, 24 to move the mount).
Regarding claim 18, modified Bystronic teaches the method according to claim 16 wherein, in a first operating mode, the controller for performing a working movement moves the first platform 3 in the direction of the second platform 5 at a first speed, and moves at least one of the first mount 19 and the second mount 20 into the second relative position before the start of the bending operation on the workpiece (Paras. [0043]-[0047]; the controller 8 automatically positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, i.e., before the start of a bending operation) or when the distance between a bending tool held by the first tool mount and the workpiece to be processed falls below a predefined value (it is noted that this phrase is interpreted as being optional because it follow an “or”).
Regarding claim 19, modified Bystronic teaches the method according to claim 16 (Figs. 1-4), wherein, in a second operating mode, the controller moves the first mount 19, the second mount 20, or the first mount and the second mount into the second relative position or leaves the first mount, the second mount, or the first mount and the second mount in the second relative position, before or while moving the first platform 3 toward the second platform 5 at a second speed for performing work movement (Paras. [0043]-[0047]; the controller 8 positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, which would occur before the first platform is moved in a direction of the second platform).
Regarding claim 20, modified Bystronic teaches the method according to claim 19 (Figs. 1-4). 
Bystronic fails to explicitly teach the first speed is greater than the second speed.  Bystronic teaches a first speed, i.e., the speed the mounts 19 and 20 move, and a second speed, i.e., the speed the platform 3 moves towards platform 5, but is silent regarding either speed or the relative speeds.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bystronic to have a first speed greater than the second speed as there was a need to have mounts that could move relative to the movable platforms to monitor the work being performed and there is a finite number of solutions for the speed of the mounts relative to the speed of the platforms (e.g., less than, equal to, or greater than).  A person of ordinary skill in the art could have modified Bystronic to have the first speed be greater than the second speed with a reasonable expectation of success.
Claim 7, 9-10, 27-28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bystronic in view of Pull in further view of US 2015/0160361 A1 to Gondo.
Regarding claim 7, modified Bystronic teaches the bending press according to claim 1 (Figs. 1-4).
Bystronic fails to explicitly teach the first tool mount has a clamping device for fixating at least one bending tool inserted in the guide rail, wherein the clamping device can be actuated between a clamping state and a releasing state, and wherein the clamping device is actuatable by the controller and/or the clamping device has a state readable by the controller.
Gondo teaches a bending press (Abstract) including a first tool mount 5 (Fig. 1) wherein the first tool mount 5 has a clamping device for fixating at least one bending tool inserted in the guide rail 51 (Paras. [0088]-[0089]; a clamper locks the tool in place on the rail 51 of the mount 5), wherein the clamping device can be actuated between a clamping state and a releasing state (Para. [0088]-[0089]), and wherein the clamping device is actuatable by the controller and/or the clamping device has a state readable by the controller (Para. [0205]; the controller 10 clamps the tool in place).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Bystronic to include the clamper that may be actuated by the controller of Gondo so that the tool may be securely fixed to the tool mount and held in the correct position for pressing (Gondo, Para. [0219]).
Regarding claim 9, modified Bystronic teaches the bending press according to claim 7, further comprising a covering 13 as a second safety device (Pull, Figs. 1-3; it is noted that modified Bystronic includes the guard 13 of Pull as the second safety device), wherein the covering is moveable between a closed position (Fig. 1), in which sideward access to the interior of the bending press is obstructed or impeded, and an open position (Fig. 3).
Regarding claim 10, modified Bystronic teaches the bending press according to claim 9 (Figs. 1-4).
Modified Bystronic fails to explicitly teach in an operating mode the controller is configured to automatically move at least one of the first mount and the second mount into the second relative position by controlling the first adjustment drive, the second adjustment drive, or the first adjustment drive and the second adjustment drive when the covering is brought into or is in an open position.  However, modified Bystronic includes the guard 13 and switch 15 of Pull, and Pull discloses that “movement of the guard 13 operates switch 15 interlocked with the controls of the machine so that the machine cannot be operated once the guard has been moved from the position shown in Figure 1” and “[w]hen the guard is in the opened position of figure 3, the operator has total uninterrupted access to the back gauges and to the rear of both tools and dies in the trapping area of the machine” (Pull, P. 1, Lns. 90-95 and P. 2, Lns. 3-13).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bystronic so that the controller is configured to automatically move at least one of the first mount and the second mount into the second relative position when the covering is brought into or is in an open position so that the user has uninterrupted access to the tools and die when the guard is placed in an opened position.  It is noted that in Bystronic the controller controls the movement of the first and second mounts via the first adjustment drive, the second adjustment drive, or the first adjustment drive and the second adjustment drive (Figs. 1-2; each of the first and second mounts includes an adjustment drive 23, 24 to move the mount).  
Regarding claim 27, modified Bystronic teaches the bending press according to claim 21 (Figs. 1-4).  
Bystronic fails to explicitly teach the bending press comprises a second safety device, which can be brought into a state performing a safety function and into a non-securing state, and wherein the second safety device comprises a sensor for detecting the current state of the second safety device, which sensor is connected to the controller, and wherein the controller is configured to bring the first mount, the second mount, or the first mount and the second mount in dependence on the state of the second safety device detected by the sensor into the second relative position.
Pull teaches a bending device (Fig. 1) wherein the bending press 11 comprises a second safety device 13 (Figs. 1-3), which can be brought into a state performing a safety function and into a non-securing state (Figs. 1-3; P. 1, Lns. 73-95; Fig. 1 shows the guard 13 in a closed position and Fig. 3 shows the guard 13 moved into an open position), wherein the second safety device 13 comprises a sensor 15 for detecting the current state of the second safety device 13 (Figs. 1-3; P. 1, Ln. 86-P.2, Ln. 2; the switch 15 detects if the guard 13 is in the opened or closed position), which sensor 15 is connected to the controller (P. 1, Lns. 90-95; “movement of the guard 13 operates switch 15 interlocked with the controls of the machine”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Bystronic to include the covering of Pull so that an operator may be safely protected from the operating area of the bending device, thus preventing injury to the operator (Pull, P. 1, Lns. 73-85). 
It would have been obvious to a person of ordinary skill in the art to modify Bystronic so that the controller is configured to bring the first mount, the second mount, or the first mount and the second mount in dependence on the state of the second safety device detected by the sensor into the second relative position so that the machine is in a state in which it cannot be operated and an operator may safely remove and/or replace the tool in the guard rail (Pull, P. 1, Lns. 90-95 and P. 2, Lns. 3-13; “movement of the guard 13 operates switch 15 interlocked with the controls of the machine so that the machine cannot be operated once the guard has been moved from the position shown in Figure 1” and “[w]hen the guard is in the opened position of figure 3, the operator has total uninterrupted access to the back gauges and to the rear of both tools and dies in the trapping area of the machine”).  It is noted that Bystronic would require the opening of the guard rail shown in Fig. 4 to be unobstructed, i.e., the first and/or second mount in a second position, in order for the operator to have uninterrupted access to the tools and the die.
Regarding claim 28, modified Bystronic teaches the bending press according to claim 27 (Figs. 1-4), wherein the bending press comprises a covering 13 as a second safety device (Pull, Figs. 1-3; it is noted that modified Bystronic includes the guard 13 of Pull as the second safety device), wherein the covering is moveable between a closed position (Fig. 1), in which sideward access to the interior of the bending press is obstructed or impeded, and an open position (Fig. 3).
Regarding claim 35, modified Bystronic teaches the method according to claim 34 (Figs. 1-4).  
Bystronic fails to explicitly teach in an operating mode, the controller automatically moves at least one of the first mount and the second mount into the second relative position by controlling the first adjustment drive, the second adjustment drive, or the first adjustment drive and the second adjustment drive when the covering is brought into or is in an open position and/or when the clamping device is brought into or is in a releasing state.
Pull teaches a bending device (Fig. 1) wherein the bending press 11 comprises a covering 13 (Figs. 1-3), which can be brought into an open position (Figs. 1-3; P. 1, Lns. 73-95; Fig. 1 shows the guard 13 in a closed position and Fig. 3 shows the guard 13 moved into an open position).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Bystronic to include the covering of Pull so that an operator may be safely protected from the operating area of the bending device, thus preventing injury to the operator (Pull, P. 1, Lns. 73-85).
Further, modified Bystronic includes the guard 13 of Pull, and Pull discloses that “movement of the guard 13 operates switch 15 interlocked with the controls of the machine so that the machine cannot be operated once the guard has been moved from the position shown in Figure 1” and “[w]hen the guard is in the opened position of figure 3, the operator has total uninterrupted access to the back gauges and to the rear of both tools and dies in the trapping area of the machine” (Pull, P. 1, Lns. 90-95 and P. 2, Lns. 3-13).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bystronic so that the controller is configured to automatically move at least one of the first mount and the second mount into the second relative position when the covering is brought into or is in an open position so that the user has uninterrupted access to the tools and die when the guard is placed in an opened position.  It is noted that in Bystronic the controller controls the movement of the first and second mounts via the first adjustment drive, the second adjustment drive, or the first adjustment drive and the second adjustment drive (Figs. 1-2; each of the first and second mounts includes an adjustment drive 23, 24 to move the mount).
Claim 21-26, 29-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bystronic in view of Gondo.
Regarding claim 21, Bystronic teaches a bending press for bending a workpiece, the bending press (Abstract; Fig. 1) comprising:  
a first platform 3 with a first tool mount and a second platform 5 with a second tool mount (Para. [0028]; Fig. 4), wherein one of the platforms 3 is movable relative to the other platform 4 for performing a working movement (Fig. 4; Paras. [0027] and [0030]), 
a first safety device 19, 20 for creating a light barrier (Figs. 1 and 3; Paras. [0036]-[0038]) extending between the tool mounts transversely to the working movement of the movable platform (Figs. 1 and 3), wherein the first safety device has a first mount 19 and a second mount 20 (Figs. 1 and 3; Paras. [0036]-[0038), wherein one of the mounts carries a light emitter 19 and the other mount carries a light receiver 20 (Figs. 1 and 3; Paras. [0036]-[0038), and wherein the first mount is arranged on a first side of the first platform and is adjustable relative to the first platform by a first adjustment drive 23, 24 (Figs. 1 and 3; Para. [0043]), 
a controller 8 that is connected to the first adjustment drive (Figs. 1-3; Paras. [0040]-[0043]),  
wherein the first tool mount 3 comprises a guide rail (Fig. 4 shows the guide rail), configured to receive a bending tool (Figs. 3 and 4 show that a bending tool has been received in the guide rail and Fig. 4 shows the opening in which the bending tool is received), the guide rail comprising a first front side opening for changing the bending tool (Fig. 4),
wherein access for changing a bending tool via the first front side -3-opening is obstructed in a first relative position of the first mount to the first platform and is unblocked in a second relative position of the first mount  to the first platform (Figs. 1 and 3-4 show that the first mount is capable of being moved between a first position, i.e., in the position in Fig. 3, in which the mount would block the first front side opening and a second position in which it is positioned by arm 31 in which the first front side opening is unblocked, as evidenced by the discussion of changing the tool in Paras. [0040]-[0043] which would require the opening shown in Fig. 4 to be unblocked so a tool can be slid in or out of the guide rail). 
Bystronic fails to explicitly teach wherein the first tool mount has a clamping device for fixating at least one bending tool inserted in the guide rail, wherein the clamping device can be actuated between a clamping state and a releasing state, wherein the clamping device is actuatable by the controller and/or the clamping device has a state readable by the controller and wherein, in an operating mode, the controller is configured to automatically move at least one of the first mount and the second mount into the second relative position by controlling the first adjustment drive, the second adjustment drive, or the first adjustment drive and the second adjustment drive when the clamping device is brought into or is in a releasing state.
Gondo teaches a bending press (Abstract) including a first tool mount 5 (Fig. 1) wherein the first tool mount 5 has a clamping device for fixating at least one bending tool inserted in the guide rail 51 (Paras. [0088]-[0089]; a clamper locks the tool in place on the rail 51 of the mount 5), wherein the clamping device can be actuated between a clamping state and a releasing state (Para. [0088]-[0089]), and wherein the clamping device is actuatable by the controller and/or the clamping device has a state readable by the controller (Para. [0205]; the controller 10 clamps the tool in place).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Bystronic to include the clamper that may be actuated by the controller of Gondo so that the tool may be securely fixed to the tool mount and held in the correct position for pressing (Gondo, Para. [0219]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the controller in Bystronic to automatically move at least one of the first mount and the second mount into the second relative position by controlling the first adjustment drive, the second adjustment drive, or the first adjustment drive and the second adjustment drive when the clamping device is brought into or is in a releasing state so that a user may adjust the position of the tool in the guide rail if it is not in the proper position (Gonodo, Paras. [0213]-[0215]) and also to prevent the machine from operating if the tool is not secured properly in the guide rail (Id.).
Regarding claim 22, modified Bystronic teaches the bending press according to claim 21 (Figs. 1-4), wherein the second mount 20 is arranged on a second side of the first platform opposite the first side and can be adjusted relative to the first platform by a second adjustment drive 23, 24 (Fig. 1), wherein the controller is connected to the second adjustment drive (Figs. 1-3; Paras. [0040]-[0043]), and wherein the guide rail comprises a second end having a second front side opening  for changing the bending tool (Fig. 4), and wherein access for changing a bending tool via the second front side opening is obstructed in a first relative position of the second mount to the first platform and is unblocked in a second relative position of the second mount  to the first platform (Figs. 1 and 3-4 show that the second mount is capable of being moved between a first position in which the mount would block the second front side opening and in a second position in which it is positioned by arm 31 in which the second front side opening is unblocked, as evidenced by the discussion of changing the tool in Paras. [0040]-[0043] which would require the opening shown in Fig. 4 to be unblocked so a tool can be slid in or out of the guide rail).
Regarding claim 23, modified Bystronic teaches the bending press according to claim 21 (Figs. 1-4), wherein in the first relative position of the first mount 19 to the first platform, the first front side opening of the guide rail is covered at least partly by the first mount (Figs. 1 and 3 shows the first mount would at least partially cover the first front side opening in the first position, i.e., it would be positioned over the opening so that it cannot be accessed directly from the side), and/or wherein in the first relative position of the second mount 20 to the first platform, the second front side opening of the guide rail is covered at least partially by the second mount (Figs. 1 and 3 shows the second mount would at least partially cover the first front side opening in the first position, i.e., it would be positioned over the opening so that it cannot be accessed directly from the side).
Regarding claim 24, modified Bystronic teaches the bending press according to claim 21 (Figs. 1-4), wherein the first tool mount 3 is an upper tool mount and the second tool mount 5 is a lower tool mount (Figs. 1 and 3; Para. [0027]), and/or wherein the first platform is movable relative to the second platform (Fig. 1; Paras. [0027]-[0028]; the upper mount 3 is vertically movable).
Regarding claim 25, modified Bystronic teaches the bending press according to claim 22 (Figs. 1-4), wherein the first adjustment drive 23, 24 is actuatable independently of the second adjustment drive (Figs. 1 and 3; Para. [0043]; the first adjustment drive, i.e., the spindle 23 and motor 24 connected to mount 19, is capable of being actuated independently of the second adjustment drive, i.e., the spindle 23 and motor 24 connected to mount 20).
Regarding claim 26, modified Bystronic teaches the bending press according to claim 21 (Figs. 1-4), wherein at least one of the light emitter 19 and the light receiver 20 is arranged in the lower region of the respective mount and is arranged above the front side opening(s) of the guide rail when the respective mount is in the second relative position (Figs. 1 and 3; Paras. [0036]-[0038]; the light emitter and receiver would be above the front side openings when the mounts are positioned by the arms 31 so that a tool could be slid into the guide rail, as evidenced by Fig. 4 in which the front side opening has a wide top portion and narrow lower portion that would require a tool to be slid in from the side).
Regarding claim 29, modified Bystronic teaches the bending press according to claim 21 (Figs. 1-4), wherein, in a first operating mode, the controller 8 is configured for performing a working movement to move the first platform 3 in the direction of the second platform 4 at a first speed (Paras. [0027] and [0030]), and to move the first mount 19, the second mount 20, or the first mount and the second mount into the second relative position before the start of the bending operation on the workpiece (Paras. [0043]-[0047]; the controller 8 automatically positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, i.e., before the start of a bending operation) or when the distance between a bending tool held by the first tool mount and the workpiece to be processed falls below a predefined value (it is noted that this phrase is interpreted as being optional since it is following “or”).
Regarding claim 30, modified Bystronic teaches the bending press according to claim 29 (Figs. 1-4), wherein, in a second operating mode, the controller 8 is configured to move the first mount 19, the second mount 20, or the first mount and the second mount into the second relative position or to leave the first mount 19, the second mount 20, or the first mount and the second mount in the second relative position, before or while moving the first platform toward the second platform at a second speed for performing a working movement (Paras. [0043]-[0047]; the controller 8 automatically positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, which would occur before the first platform is moved in a direction of the second platform, and it is noted that the mounts are capable of being moved at a speed different than the speed the first platform moves).
Regarding claim 31, modified Bystronic teaches the bending press according to claim 30 (Figs. 1-4), wherein the first speed is greater than the second speed (Figs. 1-4; Paras. [0030] and [0043]; the controller is capable of moving the mounts 19, 20 at a first speed that is greater than the second speed).
Regarding claim 32, modified Bystronic teaches the bending press according to claim 21 (Figs. 1-4), wherein the light barrier 21 is formed by at least one light beam (Fig. 3; Para. [0037]).
Regarding claim 33, modified Bystronic teaches the bending press according to claim 21 (Figs. 1-4), wherein the light receiver is an image receiver 20 (Fig. 1; Paras. [0037]-[0038]).
Regarding claim 34, modified Bystronic teaches a method for operating the bending press according to claim 22 (Figs. 1-4), wherein the controller moves the first mount 19 by controlling the first adjustment drive into the second relative position (Para. [0042]-[0047]).
Regarding claim 36, modified Bystronic teaches the method according to claim 34 (Figs. 1-4), wherein, in a first operating mode, the controller for performing a working movement moves the first platform 3 in the direction of the second platform 5 at a first speed, and moves at least one of the first mount 19 and the second mount 20 into the second relative position before the start of the bending operation on the workpiece (Paras. [0043]-[0047]; the controller 8 automatically positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, i.e., before the start of a bending operation) or when the distance between a bending tool held by the first tool mount and the workpiece to be processed falls below a predefined value (it is noted that this phrase is interpreted as being optional because it follow an “or”).
Regarding claim 37, modified Bystronic teaches the method according to claim 34 (Figs. 1-4), wherein, in a second operating mode, the controller moves the first mount 19, the second mount 20, or the first mount and the second mount into the second relative position or leaves the first mount, the second mount, or the first mount and the second mount in the second relative position, before or while moving the first platform 3 toward the second platform 5 at a second speed for performing work movement (Paras. [0043]-[0047]; the controller 8 positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, which would occur before the first platform is moved in a direction of the second platform).
Regarding claim 38, modified Bystronic teaches the method according to claim 37 (Figs. 1-4).
Bystronic fails to explicitly teach the first speed is greater than the second speed.  Bystronic teaches a first speed, i.e., the speed the mounts 19 and 20 move, and a second speed, i.e., the speed the platform 3 moves towards platform 5, but is silent regarding either speed or the relative speeds.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bystronic to have a first speed greater than the second speed as there was a need to have mounts that could move relative to the movable platforms to monitor the work being performed and there is a finite number of solutions for the speed of the mounts relative to the speed of the platforms (e.g., less than, equal to, or greater than).  A person of ordinary skill in the art could have modified Bystronic to have the first speed be greater than the second speed with a reasonable expectation of success.
Response to Arguments
Applicant’s amendments and remarks dated August 31, 2022 with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 have been withdrawn.  However, it is noted that the claim amendments introduced new 35 USC 112 issues, as discussed in the rejections above.
Applicant’s arguments with respect the rejection under 35 USC 102 of claims 1-6, 11-16, and 18-19 have been considered and are persuasive.  However, a new rejection has been made with respect to these claims under 35 USC 103 and the remaining 35 USC 103 rejections have been maintained.
Applicant argues that the light source 19 and light receiver 20 in Bystronic “are not at a higher level than the lower edge of the upper tool holder 3” in the retracted position and the “guide for the bending tools in the upper tool holder 3 is located above the lower edge of the light source 19 and the light receiver 20,” thus Bystronic does not disclose an unblocked position.  Remarks, PP. 18-19.  This argument has been carefully considered and it is not persuasive.  As the light emitter 19 and the light receiver 20 are lined up with the tool to measure the position and dimensions of the tool (Figs. 1-4; Paras. [0040]-[0042]) they will be at least block the rail guide in the upper tool mount for the bending tool when they are in an extended position to be lined up with the tool, i.e., the mounts and support will block access to the guide from the sides.  Further, Fig. 4 shows that the guide in the upper tool mount is approximately T-shaped and would require the tool to be slid in from the side, and therefore the mounts must be movable to a position in which the tool may be slid into the guide rail of the upper tool mount.  Further, it is noted that “[w]hen the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value” (MPEP 2125(II)), and thus Applicant’s marked up figure is not persuasive.
Applicant also argues that there is no teaching in Bystronic, Gondo and Pull to move the first and/or second mount into the second (unblocked) position depending on the state of the second safety device.  Remarks, PP. 19-20.  This argument has been considered and it is not persuasive.  The rejection for claim 1 now relies upon Pull for the second safety device, as discussed above.  Pull discloses that “movement of the guard 13 operates switch 15 interlocked with the controls of the machine so that the machine cannot be operated once the guard has been moved from the position shown in Figure 1” and “[w]hen the guard is in the opened position of figure 3, the operator has total uninterrupted access to the back gauges and to the rear of both tools and dies in the trapping area of the machine” (Pull, P. 1, Lns. 90-95 and P. 2, Lns. 3-13).  Thus, it would have been obvious to position the mounts such that there is access to the tool and adjust the position of the tool in the tool mount (or remove the tool) when the secondary safety device is open as Pull discloses that in such a position “the operator has total uninterrupted access to the back gauges and to the rear of both tools and dies in the trapping area of the machine” (Id.).  If the light emitter 19 and the light receiver 20 were to be left in a position in which they were level with the tool on the sides of the machine, then the user would not have uninterrupted access to the tools and dies of the machine.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725